



COURT OF APPEAL FOR ONTARIO

CITATION: Ali v. Fruci, 2014 ONCA 596

DATE: 20140819

DOCKET: C57817

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Lorilee Ali

Plaintiff (Appellant)

and

Mary Fruci and Robert David Willis

Defendants (Respondents)

Christopher McClelland, for the appellant

Robert Budgell, for the respondent Mary Fruci

Ken Garland, for the respondent David Willis

Heard: August 12, 2014

On appeal from the order of Justice Linda M. Walters of
    the Superior Court of Justice, dated September 24, 2013.

By the
    Court:

A.

Introduction

[1]

Lorilee Ali brought this action contesting two wills made by her grandaunt
    Florence Blackburn.  The motion judge dismissed Alis action for delay.  She
    appeals from that order.

B.

Background

[2]

Florence Blackburn died in 2007.  Between 1998 and 2003 she made three
    wills.  In the first of these wills she named Ali as her executrix and residual
    beneficiary.  In the second and third of these wills she eliminated Ali in favour
    of the respondents, Mary Fruci, a close friend, and David Willis, her
    grandnephew.

[3]

In February 2008, Ali began this action claiming that Blackburn lacked
    testamentary capacity and was unduly influenced when she made her second and
    third wills.  Pleadings in the action were completed by August 2008.  Since
    then Ali has made some efforts to obtain relevant documents, including medical
    records.  Otherwise, she has taken no steps in the action.

[4]

Last September Fruci moved under Rule 24.01(1)(c) of the
Rules of
    Civil Procedure
to dismiss Alis action for delay.  That rule permits a
    defendant to have an action dismissed for delay where the plaintiff has not set
    the action down for trial within six months after the close of pleadings.  The
    motion judge granted the motion and dismissed the action.  She concluded that
    the delay was both unreasonable and inexcusable, and prejudiced the
    respondents right to a fair trial.  In so concluding she found both real and
    presumed prejudice.

[5]

In her factum on appeal, Ali submits that the motion judge erred in
    dismissing the action for delay because she failed to consider the Tucker
    litigation order made on consent on January 30, 2008.  That order, Ali
    contends, sets out the procedures for this action, and those procedures differ
    from the usual procedures in civil litigation.  Ali maintains that she has
    complied with the Tucker order.

[6]

In oral argument Ali focuses on the motion judges reasons.  She submits
    that the motion judge erred in finding that the delay was unreasonable, erred
    in finding that the delay was inexcusable and erred in finding real prejudice
    to the respondents fair trial rights.

[7]

The respondents contend that Ali did not raise the Tucker order before
    the motion judge, and that the motion judge applied well established law and
    exercised her discretion reasonably in dismissing the action.

C.

Discussion

(a)

The Tucker order

[8]

The Tucker order modified some of the usual rules for the conduct of a
    civil action  for example, production and discovery were on request  but it
    did not relieve Ali of her obligation to move the action toward trial.  Thus,
    even we were to consider the Tucker order, it would have no bearing on the
    outcome of this appeal.

(b)

The test

[9]

This is not a case where the plaintiff intentionally delayed the action
    or showed a disdain for the courts processes.  Thus, to have Alis action
    dismissed for delay, the respondents had to meet a three-part test.  On their
    motion they had to show:

·

the delay was inordinate or unreasonable;

·

the delay was inexcusable;

·

the delay gave rise to a substantial risk that a fair trial of
    the issues in the litigation would not be possible

See
Langenecker v. Sauvé
, 2011 ONCA 803 at
    para. 7.

[10]

The
    motion judges order dismissing this action for delay is a discretionary
    order.  It is therefore entitled to the usual deference from an appellate
    court.  We are not justified in interfering with the order unless the motion
    judge exercised her discretion unreasonably or acted on a wrong principle.

(c)

Application of the test

(i)

Inordinate or unreasonable delay
?

[11]

The
    length of the delay is measured from the beginning of the action to the motion
    to dismiss  in this case over five years.  The motion judge found that a delay
    of this length was unreasonable.  Although perhaps a close case in the context
    of this litigation, we defer to the motion judges finding.

(ii)

Inexcusable delay
?

[12]

The
    motion judge also found that the delay was inexcusable.  In coming to this
    finding she commented that Ali has not produced an affidavit of documents or
    made any effort to discover either respondent, and that she did nothing after
    receiving the authorizations for the release of information in March 2010.

[13]

These
    comments are not entirely justified.  As we have said, production and discovery
    were on request, and neither side asked for an affidavit of documents or to
    conduct discovery.  And, after receiving the authorizations, Ali did collect
    some documents, which she forwarded to the respondents in October 2011.

[14]

However,
    these were relatively minor errors in the motion judges reasons.  Her overall
    conclusions that Ali has done very little to advance this action in an expeditious
    manner and that there is no cogent or reasonable explanation for this
    failure are reasonably supported by the record.  We especially note that Alis
    affidavit contains few if any particulars of the difficulties she claims she
    encountered in advancing her claim.  We thus defer to the motion judges
    finding of inexcusable delay.  In our view, especially the delay of over three
    years from the time Ali obtained the authorizations has not been adequately
    explained.

(iii)

Fair trial rights
?

[15]

This
    third branch of the test focuses on whether a defendants ability to put its
    case forward on the merits or have a fair trial is prejudiced by the delay.  Prejudice
    can be of two sorts: presumed prejudice, which is inherent in a long delay, and
    actual prejudice to a defendant because of the delay.  The motion judge found
    both sorts of prejudice.

[16]

We
    accept that there is some presumed prejudice in this case and that on the
    record before the motion judge Ali has not rebutted that presumed prejudice. 
    In some cases, presumed prejudice is sufficient to meet this third branch of
    the test for dismissal.   See for
Langnecker
,
supra
.  This is
    not one of those cases.

[17]

The
    presumption of prejudice increases with the length of the delay.  In this case,
    although the length of the delay was inordinate (and much of it was not
    adequately accounted for), this delay was not so inordinate that the respondents
    could rely on presumed prejudice alone to show that their right to a fair trial
    was substantially at risk.  To deprive Ali of her day in court, of a trial on
    the merits, the respondents had to show that they would actually be prejudiced
    by the delay.  The motion judge did find actual or real prejudice but in our
    view that finding was unreasonable and cannot stand.

[18]

The
    fundamental issue in this litigation is the testamentary capacity of Blackburn
    when she made her second and third wills.  As the motion judge noted, two of
    the professionals who might have given evidence on that issue have died  the
    lawyer who took the wills died in 2009; and one of Blackburns doctors died
    before she did.  However, at least two of the doctors who examined Blackburn
    are still alive, though retired from practice.  And the respondents, who bore
    the onus of demonstrating actual prejudice, did not file any material to show
    that either doctor was unable to testify.

[19]

As
    important, there appears to be considerable documentary evidence to shed light
    on Blackburns capacity at the time she made the two wills challenged in this
    litigation.  The lawyers files are available and a number of medical reports
    are available.  Some of these reports were filed on the motion.  One report,
    for example, by one of Blackburns doctors, speaks directly to Blackburns
    capacity at the time she made her second will, and references a psychiatric
    assessment of Blackburn at the time.  In finding actual prejudice the motion
    judge failed to take into account this documentary evidence.  Her failure to do
    so undermines her finding that the respondents right to a fair trial would
    actually be prejudiced by the delay.

[20]

For
    these reasons we conclude that the respondents did not satisfy the third branch
    of the test for dismissal for delay.

D.

Conclusion

[21]

The
    appeal is allowed, the motion judges order is set aside and the respondents
    motion is dismissed.  It is imperative that this action now proceed promptly.  If
    the parties cannot agree on a schedule for the next steps in the litigation,
    then either side may move for directions in the Superior Court.

[22]

Ali
    is entitled to her costs of the appeal in the agreed on amount of $8000
    inclusive of disbursements and applicable taxes.  There shall be no costs of
    the motion before the motion judge.

Released: August 19, 2014 (D.D.)

Doherty J.A.

John Laskin J.A.

Gloria Epstein J.A.


